            Case 3:20-cv-05506-RJB-MAT Document 16 Filed 08/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        CENTRAL FLYWAY AIR, INC., a                            CASE NO. 20-5506 RJB - MAT
11      Canadian corporation, JON BOYCHUK, an
        individual, KRYSTLE BOYCHUK, and                       ORDER ON DEFENDANTS GREY
12      GREY GHOST GEAR OF CANADA, an                          GHOST LLC AND GREY GHOST
        Alberta Canada corporation,                            GEAR LLC’S MOTION TO
13                                                             DISMISS COMPLAINT
                                   Plaintiffs,
14              v.
15      GREY GHOST LLC, an Idaho corporation
        with operations in Washington state, GREY
16      GHOST GEAR LLC, an Idaho corporation
        with operations in Washington state,
17      CASEY INGELS, an individual,
18                                 Defendants.

19
            This matter comes before the Court on Grey Ghost LLC and Grey Ghost Gear LLC’s
20
     Motion to Dismiss Complaint. Dkt. 9. The Court has considered the pleadings filed in support
21
     of and in opposition to the motion and the file herein.
22
            This matter arises from a business venture in Canada known as Grey Ghost Gear of
23
     Canada, Ltd. Dkt. 1. Now pending is two of the Defendants’ Motion to Dismiss. Dkt. 9.
24

     ORDER ON DEFENDANTS GREY GHOST LLC AND GREY GHOST GEAR LLC’S MOTION TO DISMISS
     COMPLAINT - 1
            Case 3:20-cv-05506-RJB-MAT Document 16 Filed 08/25/20 Page 2 of 2



 1          The moving Defendants argue that the Complaint fails to state a claim against them for

 2   breach of contract and unjust enrichment and lacks any basis for injunctive relief. Dkt. 9. The

 3   Plaintiffs respond and do not oppose the motion. Dkt. 14. They explain that “it is likely that

 4   overlapping edits in multiple drafts resulted in the incorrect identification of certain defendants

 5   in a number of places.” Id. They seek leave to amend their complaint to clarify their claims. Id.

 6          Standard. Fed. R. Civ. P. 12(b) motions to dismiss may be based on either the lack of a

 7   cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory.

 8   Balistreri v. Pacifica Police Department, 901 F.2d 696, 699 (9th Cir. 1990). Material allegations

 9   are taken as admitted and the complaint is construed in the plaintiff's favor. Keniston v. Roberts,

10   717 F.2d 1295 (9th Cir. 1983). “Dismissal without leave to amend is improper unless it is clear,

11   upon de novo review, that the complaint could not be saved by any amendment.” Moss v. U.S.

12   Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).

13          Motion. The Defendants’ motion (Dkt. 9) should be granted and the Complaint

14   dismissed without prejudice. The Plaintiffs should be given leave to file an amended complaint,

15   if they wish. The Plaintiffs’ amended complaint, if any, should be filed within 15 days of this

16   order. IT IS SO ORDERED.

17          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19          Dated this 25th day of August, 2020.

20

21
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
22

23

24

     ORDER ON DEFENDANTS GREY GHOST LLC AND GREY GHOST GEAR LLC’S MOTION TO DISMISS
     COMPLAINT - 2
